Citation Nr: 1236672	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a left foot fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty service from February 1980 to August 1984.  

The issue on appeal was most recently before the Board of Veterans' Appeal (Board) in May 2011.  The Veteran appealed the Board's May 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 27, 2012, the Court vacated the Board's May 2011 denial and remanded this matter to the Board for compliance with the instructions included in the February 2012 Joint Motion for Remand (Joint Motion) by the parties.  

In August 2012, the Veteran submitted additional evidence and argument, and expressly stated that initial Agency of Original Jurisdiction (AOJ) consideration of such evidence/argument was not waived.

In the correspondence received in August 2012, the Veteran stated that it was his belief that his service-connected left foot disability had affected his left knee and left hip.  He then asked to be examined for both conditions.  Based on such statement it is unclear whether the Veteran is seeking service connection for a left knee disability and a left hip condition.  Notably, service connection for a bilateral knee disability was denied by a January 2011 rating decision; the Veteran did not appeal that decision.  Nevertheless, because VA has a duty to liberally construe claims raised by a veteran (see Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004)), the Board is referring the matters of service connection for a left hip disability and whether new and material evidence has been received to reopen a claim of service connection for a left knee disability to the AOJ for clarification and any appropriate action.  

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2012 Joint Motion states that the Board failed to provide an adequate statement of reasons or bases for its conclusion that the medical evidence did not support the assignment of a rating in excess of 10 percent under 38 C.F.R. § 4.71, Diagnostic Code (Code) 5284, for the Veteran's service-connected residuals of a left foot fracture.  Accordingly, the Court vacated the Board's May 2011 decision and remanded it additional consideration.  Specifically, the Joint Motion requests that the Board consider whether the Veteran warrants a separate evaluation for arthritis of the left foot (see VAOGCPREC 9-98 (Aug. 14, 1998)) and also give proper consideration as to the applicability of DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, in August 2012, the Veteran submitted additional evidence/argument in support of his claim (an August 2012 medical opinion from his treating podiatrist and an accompanying letter in which the Veteran alleges that his service-connected condition is getting worse), and requested that his case be remanded to the AOJ for their review of the newly submitted evidence.  To comply with due process requirements, the Veteran's claim is being remanded to the AOJ for their consideration of the Veteran's August 2012 submission.  See Disabled Americans Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Also, in light of the concerns of the Court as well as the Veteran's allegations of worsening conditions, on remand, the Veteran should be afforded a new VA examination.  See 38 C.F.R. § 3.327(a).  Likewise, any records of treatment the Veteran has received for the residuals of his left foot fracture during the appeal period (i.e., those records not already associated with the claims file) should continue to be obtained and associated with the record.  See also Hart v. Mansfield, 21 Vet App 505 (2007) (holding that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following actions:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected residuals of a left foot fracture, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.

2. 	The RO should then arrange for a VA foot examination to determine the nature and severity of the Veteran's service-connected residuals of a left foot fracture.  The Veteran's claims file should be reviewed and a full medical history elicited.  All indicated tests and studies should be performed.  The testing should specifically include an assessment of the Veteran's complaints of pain on use, as well as an analysis of whether the claimed disability results in weakened movement, excess fatigability, or incoordination.  The examiner should further provide an analysis of all foot maladies potentially related to the claimed disability, including whether the Veteran has a moderate, moderately severe, or severe foot injury that is not otherwise represented by the rating criteria found in 38 C.F.R. § 4.71a, Code 5284.  The examiner should explain the rationale for all opinions given.

3. 	The RO must ensure that the development requested above is completed in entirety.  Then the RO should review the file (specifically including an initial review of the evidence received in August 2012) and re-adjudicate the claim.  If the claim for increase is not granted to the Veteran' satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

